IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00020-CR
 
Jose Augustin Arango,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 18th District Court
Johnson County, Texas
Trial Court No. F38423
 

MEMORANDUM  Opinion

 




            A jury convicted Jose Augustin Arango
of murder and assessed punishment at 60 years’ imprisonment and a fine of
$10,000.  Arango claims the trial court erred by excluding letters written by
the victim.  We will affirm.
            Arango was convicted of stabbing to
death his wife, Maria Adriana Enriquez.  He claimed he acted in self-defense,
and in furtherance of that theory, he attempted to illustrate his wife’s
jealous nature with three letters written by Enriquez to him.  The court
sustained the state’s objection that the letters were hearsay.
Arango advanced the single theory that the letters
fall within the hearsay exception for statements expressing the declarant’s
then existing state of mind.  Tex. R.
Evid. 803(3).  Assuming without deciding the letters were admissible,
such error was not harmful.
The exclusion of evidence is
non-constitutional error governed by Rule of Appellate Procedure 44.2(b).  Fowler
v. State, 958 S.W.2d 853, 865 (Tex. App.—Waco 1997), aff’d, 991
S.W.2d 258 (Tex. Crim. App. 1999).  Under Rule 44.2(b), an appellate court must
disregard an error when no substantial rights of the defendant are affected
because the error did not influence the jury, or had but a slight effect.  Bagheri
v. State, 119 S.W.3d 755, 763 (Tex. Crim. App. 2003).  Here, the letters
are cumulative of other evidence of Enriquez’s
jealous nature.  Witnesses testified that Enriquez often cursed at Arango, hit
him in anger, and threatened to kill Arango and the other women if she found
him having an affair.  The exclusion of three love letters, which were from three
years before when Arango and Enriquez were living in separate counties, would
have had only slight, if any, influence on the jury.  We overrule Arango’s sole
issue and affirm the conviction.  
 
FELIPE REYNA
Justice
 
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Affirmed
Opinion delivered and
filed June 27, 2007
Do not publish
[CRPM]